Case 1:17-cr-10072-GAO Document 86 Filed 05/21/20 Page 1of3

AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations

 

Sheet |
UNITED STATES DISTRICT COURT
District of Massachusetts
UNITED STATES OF AMERICA Judgment in a Criminal Case

Vv. (For Revocation of Probation or Supervised Release)

CURTESSA MONET FRANKLIN
Case No. 1: 17 CR 10072 - 001 - GAO

USM No. 99204-038
JESSICA THRALL, ESQUIRE

 

Defendant’s Attorney

 

THE DEFENDANT:
Wi admitted guilt to violation of condition(s) #9, #6, #1, #7 of the term of supervision.
O was found in violation of condition(s) count(s) after denial of guilt.

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
See second page for violations

The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
OC The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any |
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

 

 
 

 

Last Four Digits of Defendant’s Soc. Sec. No.: 4885 05/21/2020 f
Daft of Imposition of Judgmen
Defendant’s Year of Birth: 1994
¢
City and State of Defendant’s Residence: (3 Signature of Judge ¥
Stoughton, MA 02072 George A. O'Toole, Jr

 

Judge, U.S. District Court

 

Name and Title of Judge

5/24/20

 

Date
Case 1:17-cr-10072-GAO Document 86 Filed 05/21/20 Page 2 of 3

AO 245D (Rev. 02/18) | Judgment in a Criminal Case for Revocations

 

 

Sheet LA
Judgment—Page sé 3
DEFENDANT: CURTESSA MONET FRANKLIN
CASE NUMBER: 1; 17 CR 10072 - 001 - GAO
ADDITIONAL VIOLATIONS
Violation
Violation Number Nature of Violation Concluded
| Violation of Special Condition 9: Defendant shall reside at a Residential 12/05/2019

Reentry Center (RRC) for a period of 6 months, or until the defendant can
secure placement at an inpatient substance abuse or mental health program
approved by probation. While at the RRC or inpatient program, the deft.

shall abide by the rules of the facility.

lI Violation of Standard Condition 1: The defendant shall not leave the 02/07/2020
judicial district without the senniasian of the court or srobation officer.

IV Violation of Mandatory Condition: The defendant shall not commit another 01/16/2020

. federal, states, orlocal crime,

V eeion et Special condition 7: Deft. is to participate in a program for 02/06/2020
substance abuse counseling as directed by probation, which program may
elide testing, not to exceed 104 aa tests per year to seomiline whether
the defendant has reverted to the use of alcohol or drugs. The defendant
shall be required to contribute to the costs of services for such treatment

based on the ability to pay or availability of third-party payment.
Case 1:17-cr-10072-GAO Document 86 Filed 05/21/20 Page 3 of 3

AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations
Sheet 2— Imprisonment

Judgment — Page of 3

DEFENDANT: CURTESSA MONET FRANKLIN
CASE NUMBER: 1; 17 CR 10072 - 001 - GAO

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

The previous period of supervised release is REVOKED and the defendant is to be imprisoned for term of 18 months.
No period of supervised release to follow. This sentence is not to run concurrently with any state sentence imposed.

0 The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

( The defendant shall surrender to the United States Marshal for this district:
OO at O am O pm. on

 

O as notified by the United States Marshal.

C1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
O before 2 p.m. on
0 sas notified by the United States Marshal.

 

O as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
